Title: John Quincy Adams to Abigail Adams, 8 April 1781
From: Adams, John Quincy
To: Adams, Abigail


     
      Honour’d Mamma
      Leyden April the 8th 1781
     
     I have been wanting to write to you this sometime but there has been nothing worth writing, and even now I know not what to write. We have not long since, heard of the taking of St. Eustatia, it cast a great damp upon the spirits of the dutchmen here; however the latest news from America make up for it for in the English news papers there is paragraph which makes mention that by the latest dispatches from New York they learn that the corps under Col. Tarleton was defeated, but it is not yet confirmed; however if it is true, it is no news to you, but what will be perhaps is the check the English have had in the East Indies, and of the two Colonels Fletcher and Baily one was kill’d and the other taken, they also have lost a great number of men.
     Since I begun this letter Pappa is arrived from Amsterdam, he has received two letters from you which came by Col. Laurence, but I was very much disappointed, to find there was none for me; as to Sister, she has not done me the honour of writing me one line since I have been in Europe. The last letter that I recieved was one from you containing some excellent advice for which I am very much obliged to you.
     I am now at the most celebrated university in Europe which was founded here for the valour of its inhabitants when it was besieg’d, when they were at war with Spain, it was put to it’s choice whether to be exempt from all taxes for a certain number of years, or to have an University founded here, and they wisely choose the latter. I will give you a short description of this city.
     Leyden is fortified as are all the other Towns in the seven Provinces, with a strong Rampart of Earth and a very broad Canal, so that it is able to sustain a seige. The Citizens are able to lay the whole Country about them under water, as was done by the advice of the Prince of Orange during the famous Siege which they sustain’d which was in 1574. They had recourse to the desperate Remedy of cutting the Banks of the Maes and Issel, by which all the neighbouring country was turn’d into a kind of Sea, and 1500 Spaniards were drown’d before they could retire. The besieg’d were reduced to extraordinary straits, they were forced to make paper money, which was afterwards chang’d for Silver. They had these Legends upon them, on one side, Haec libertatis ergo, and Pugno pro patria; “These miseries we suffer for the Sake of our Liberty, and in defending our Country.” And on the other side were these Initials N.O.U.L.S.G.I.P.A.C. that is Nummus obsessae urbis Lugdunensis sub gubernatione Illustrissimi Principis Auriaci cusus. In English The Money of the besieged city of Leyden, coined during the Government of the most illustrious Prince of Orange. The University was founded about a year after the city’s deliverance.
     Hengest castle or the Berg said to have been built by Hengest The saxon as a Trophy for his conquest of England is situated in the middle of the city in an Angle formed by the Channels of the Old and New Rhine and is planted with Trees. From the Top of it is an Extensive Prospect of the adjacent Country and Villages, of the Haerlem lake and the Sand hills. Some Antiquarians pretend, that it was built by the Romans as a garrison for one of their Legions. There is a Well here out of which it is said the Inhabitants took a Fish alive when the Place was almost famish’d during the siege, Which was shewn to the Enemy over the walls, in order to discourage the besiegers, by making their condition appear better than it was. This well is now dried up.—The plesantest Street in Leyden is the Rapenburg. It has a fine Canal over which are several handsome bridges. Each side of it is adorned with a Row of lofty Trees and the Streets as well as those of all the other cities of Holland have a small Declivity towards the Canals so that they can never be dirty even after the greatest rains.
     The Physick Garden is a curiosity here. The inscription on old Clusius’s tomb, flatters him a little. The Poet in extolling this Professor of Botany who died in 1619 says, wittily enough
     
     
      “Non potuit plures hie quaerere Clusius herbas
      Ergo novas campis quaerit Elysiis.”
      “Since no more herbs the Earth to Clusius yields
      New ones he seeks in the Elysian fields.”
     
     This is all that is remarkable in this City.
     
      I am your dutiful Son,
      John Quincy Adams
     
    